DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–20

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/255528 is acknowledged.
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Provisional Applications Nos. 61/814061 and 61/879910 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a 
Mathematical concepts recited in the claims include and "determining a plurality of intensity value thresholds … and a plurality of parameters of a linear transformation relating model-predicted intensity values and the measured intensity values corresponding to different homopolymer lengths and nucleotide species"; "applying the first recalibration, the first recalibration using at least some of the plurality of parameters of a linear transformation to form first recalibrated homopolymer base calls"; and "applying the second recalibration to the base calls in the second plurality of series of base calls corresponding to the plurality of series of measured intensity values, the second recalibration using at least some of the plurality of intensity value thresholds to form second recalibrated homopolymer base calls".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining a plurality of series of measured intensity values"; "randomly selecting a training subset of the plurality of series of measured intensity values"; "generating a first plurality of series of base calls corresponding to the training subset of the plurality of series of measured intensity values using a base caller"; "aligning the first plurality of series of base calls to a reference genome or sequence using an aligner"; and "generating a second plurality of series of base calls corresponding to the plurality of series of measured intensity values using a first recalibration and a second recalibration".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "exposing a plurality of template polynucleotide strands, sequencing primers, and polymerase disposed in a plurality of defined spaces disposed on a sensor array to a series of flows of nucleotide species according to a predetermined 
Claim 19 recites the non-abstract element of "a non-transitory machine-readable storage medium comprising instructions which, when executed by a processor, cause the processor" to perform the steps of the abstract idea.  Claim 20 recites the non-abstract element of "a system for base calling in nucleic acid sequencing, including … a machine-readable memory; and a processor configured to execute machine-readable instructions, which, when executed by the processor, cause the system" to perform the steps of the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
The specification provides only a summary of nucleic acid sequencing techniques, and refers to other US patent publications for further details (¶ 0028).  Hence, these elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Various prior art publications of record (e.g. Margulies, et al. Nature 2005; Rothberg, et al. US 7,948,015; and Rothberg, et al. US 2010/0137143) also demonstrate that these elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. nucleotide sequencing, including computerized processing of data therefrom).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
No claim is allowable.
This is a division of applicant's earlier Application No. 14/255528.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631